PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


DILWORTH & BARRESE, LLP
1000 WOODBURY ROAD
SUITE 405
WOODBURY, NY 11797

In re Application of		:
	Feldman, Sofia et al.		:	DECISION ON PETITION 
Application No. 16/963,013		:	FOR DIRECTOR TO 
Filed:  July 17, 2020		:	DESIGNATE NEW GROUND
For:		UMBRELLA WITH PET WASTE BAG		:	OF REJECTION UNDER 
		DISPENSER		:	37 CFR § 1.181
			:


This is a decision on applicant’s petition under 37 CFR § 1.181 filed February 01, 2022 requesting the Director to designate that a new ground of rejection was presented in the Examiner’s Answer mailed January 12, 2022.
 
Petitioner argues that a portion of the arguments presented in the Examiner’s Answer constitute a new ground of rejection.  The evidence supports this position.

The petition is GRANTED.  


Relevant Background
July 17, 2020:  Petitioner filed Information Disclosure Statement (“IDS”)
June 30, 2021:  Examiner issued Final Office Action.
November 30, 2021:  Petitioner filed Appeal Brief.
January 12, 2022:  Examiner issued the Examiner’s Answer to Appeal Brief.
February 01, 2022:  Petitioner filed the instant Petition.

Applicable Regulations, Manual of Patent Examining Procedure and Notice Sections
37 C.F.R. 41.40	Tolling of time period to file a reply brief. (in relevant part)
(a) Timing. Any request to seek review of the primary examiner’s failure to designate a rejection as a new ground of rejection in an examiner’s answer must be by way of a petition to the Director under § 1.181  of this title filed within two months from the entry of the examiner’s answer and before the filing of any reply brief. Failure of appellant to timely file such a petition will constitute a waiver of any arguments that a rejection must be designated as a new ground of rejection. 
(b) Petition granted and prosecution reopened. A decision granting a petition under § 1.181  to designate a new ground of rejection in an examiner’s answer will provide a two-month time period in which appellant must file a reply under § 1.111  of this title to reopen the prosecution before the primary examiner. On failure to timely file a reply under § 1.111, the appeal will stand dismissed. 

MPEP 1207.03	New Ground of Rejection in Examiner’s Answer [R-10.2019]
III.    DESIGNATION AS A NEW GROUND OF REJECTION IN AN EXAMINER'S ANSWER 
If Evidence (such as a new prior art reference, but not including a newly relied upon dictionary definition) is applied or cited for the first time in an examiner’s answer, then 37 CFR 41.39(a)(2) requires that the rejection be designated as a new ground of rejection. If the citation of a new prior art reference is necessary to support a rejection, it must be included in the statement of rejection, which would be considered to introduce a new ground of rejection. Even if the prior art reference is cited to support the rejection in a minor capacity, it should be positively included in the statement of rejection and be designated as a new ground of rejection. In re Hoch, 428 F.2d 1341, 1342 n.3, 166 USPQ 406, 407 n.3 (CCPA 1970). See MPEP § 2144.03 for guidance on the citation of a new reference to support Official Notice taken in Office actions made prior to an examiner’s answer.

MPEP 1207.03(a)   	Determining Whether a Ground of Rejection is New [R-08.2017]
I.    SITUATIONS WHERE A GROUND OF REJECTION IS NEW 
The following examples are intended to provide guidance as to what constitutes a new ground of rejection in an examiner’s answer. What constitutes a "new ground of rejection" is a highly fact-specific question. See, e.g., Kronig, 539 F.2d at 1303, 190 USPQ at 427 (finding new ground entered based upon "facts of this case" and declining to find other cases controlling given "the distinctive facts at bar" ); In re Ahlert, 424 F.2d 1088, Kronig, 539 F.2d at 1302, 190 USPQ at 426.

Decision

In the instant petition, Petitioner requests that the designation of a new ground of rejection in the Examiner’s Answer to the Appeal Brief.  Such request is timely and proper because it occurred, as authorized in 37 C.F.R. § 41.40, “by way of petition to the Director under § 1.181 of this title filed within two months of the entry of the examiner’s answer and before the filing of any reply brief.” See 37 C.F.R. § 41.40.  

In the Final Rejection, dated June 30, 2021, the Examiner rejected claims 1, 5, 7 and 8 under 35 U.S.C .103 as being unpatentable over U.S. Pat. 9,655,415 to Feldman et al. (hereinafter “Feldman”) in view of U.S. Pat. Pub. No. 2006/0118588 to Edwards (hereinafter “Edwards ’588”). Claim 6 was rejected under 103 as being rendered obvious by Feldman in view of Edwards and further in view of U.S. Pat. No. 6,223,695 to Edwards (hereinafter “Edwards ’695”).  Claims 8 and 21 were rejected under 103 as being rendered obvious by Feldman in view of Edwards ’588 and further in view of U.S. Pat. No. 8,714,428 to Mallard et al. (hereinafter “Mallard”).  Claim 9 was rejected under 103 as being rendered obvious by Feldman in view of Edwards ’588 and further in view of U.S. Pat. Pub. No. 2007/0267531 to Petersen.  

Review and comparison of the Final Rejection to the Appeal Brief and the Examiner’s Answer supports the determination that the examiner included a new ground of rejection in the Examiner’s Answer.  “[T]he ultimate criterion of whether a rejection is considered ‘new’ * * * is whether appellants have had fair opportunity to react to the thrust of the rejection.”  MPEP 1207.03(a)(I) (citing Kronig, 539, F.2d at 1302, 190 USPQ at 426).  On July 17, 2020, the petitioner filed an Information Disclosure Statement (“IDS”) that included four U.S. patents and 2 U.S. patent application publications.  The examiner introduced teachings from several of the references recited in that IDS in an apparent attempt to bolster the rejection of claims 1, 5, 7 and 8 as rendered obvious under 35 U.S.C. 103.  In particular, the examiner newly introduces U.S. Pat. Pub. No. 2007/0204805 to Brody to teach the storage of disposable bags in an umbrella handle, a teaching that is present in neither the Feldman nor Edwards ’588 references.  Examiner’s Answer at p. 3.  In addition, the examiner introduces U.S. Pat. No. 2,312,041 to Lillie (hereinafter “Lillie”); U.S. Pat. 2,044,251 to McWilliams (hereinafter “McWilliams ’251”); and U.S. Pat. No. 1,931,078 to McWilliams (hereinafter “McWilliams ’078”); and recites “Lillie, McWilliams ’251 and McWilliams ’078 which teach the use of a hollow umbrella handle to store diverse objects such as ‘rubbers or other article’”.  Examiner’s Answer 

For the reasons stated above, petitioner’s requests are hereby GRANTED.  

Pursuant to 37 C.F.R. § 41.40(b) and MPEP 1207.03(b), petitioner is given two (2) months to file a reply under 37 C.F.R. § 1.111 in order to reopen prosecution before the primary examiner.  Failure to timely file a reply will result in the dismissal of the appeal.  No extensions of time are available under 35 C.F.R. § 1.136(a).
 
Questions concerning this decision should be referred to C. John Brown, Quality Assurance Specialist, at (571) 270-5924.




___/Daniel Troy/_____________
Daniel J. Troy, Acting Director
Patent Technology Center 3600
(571)-270-3742

cjb:  03/07/22